NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


DANIEL ROBERT MILLER,                       )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-3723
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed February 9, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; William H. Burgess, III,
Judge.

N. Adam Tebrugge of Tebrugge Legal,
Bradenton, for Appellant.



PER CURIAM.

             Affirmed.



NORTHCUTT, VILLANTI, and SALARIO, JJ., Concur.